On Petition for a Rehearing.
Franklin, C.
Lamphear’s property was sold on execution ; he failed to redeem; during the year for redemption it was in the possession of a tenant; he, in payment of an indebtedness, sold and transferred the rents to the First National Bank of Evansville, which had received them and credited Lamphear therefor. Appellants, as assignees of the certificate of purchase at the sheriff’s sale, received a deed for the property, and sued appellees for the rents. That the suit was rightly brought against Lamphear, can not be successfully questioned. The redemption statute expressly provides, that, if the judgment debtor fails to redeem within the year, as provided in the act, he shall be liable to the purchaser for the reasonable rents and profits. And it has' been insisted by appellants’ counsel, in a lengthy and learned brief, and by oral argument, that the action can also be maintained against the First National Bank,‘and that their petition for a rehearing as to it ought to be granted. This court has decided that, while the judgment debtor could be sued for the rents, third parties, who own or occupied the premises, could not. Clements v. Robinson, 54 Ind. 599; Powell v. DeHart, 55 Ind. 94; Wilson v. Powers, 66 Ind. 75; Graves v. Kent, 67 Ind. 38.
The case of Gale v. Parks, 58 Ind. 117, we think is not in point. That was a suit for the rents, against the judgment debtor alone, and this question could not legitimately arise in *126the case, and nothing in relation to the question here involved was there decided.
The case of Davis v. Newcomb, 72 Ind. 413, seems to come nearer in conflict with the previous decisions above named. This was a petition filed in the Maiion Circuit Court, in the proceedings of the assignment of Benjamin F. (Riley for the benefit of his creditors, to Newcomb as assignee, by the purchasers of Riley’s real estate, previous to said assignment, to require said Newcomb to pay to them the rents which he had received from said real estate during the year for redemption. These funds were yet in the hands of the assignee, in the custody of the court, and subject to its order. And in that case the court held that,, although no lien, either legal or equitable, could be fastened upon the fund, yet the court, in the exercise of its equitable powers, could and ought, to have ordered the fund turned over to the plaintiffs, in preference to any claims of general creditors. In that case the court further says: “He (Riley) could not have been restrained, it may be, from collecting and appropriating the-rents to his own use. He might have sold and transferred the possession, or the rents of the property, to a good faith purchaser.”
In the case at bar, the rents did not remain in the custody of the court, or any agent, trustee or intermediate person, but had fully passed into the ownership of a good faith creditor-in payment of Lamphear’s indebtedness. And we can not see any difference between this and if the bank had paid Lamphear the money for the rents; there were no intervening secret equities to be cut off by the want of notice. We think the case under consideration is plainly distinguishable from the Newcomb case, and is not required thereby to be reversed as-to the bank. Since this case was decided in June last, in the case of Connelly v. Dickson, 76 Ind. 440, the question of the appointment of a receiver to collect and hold the rents during the year for redemption, where the property was in the hands of a tenant, was before this court, *127and it was then held that the court possessed such power. We do not think the point decided in that case conflicts with the former decision of this case. In this case the judgment debtor was. not interfered with in any way in the management of the rents. He had a right to collect them and use them; the tenant had a right to pay them to him. And if the judgment debtor saw cause to pay them out on a good faith indebtedness, Or buy something to live upon, and had consumed it, the purchaser at sheriff’s sale, having no lien upon them either legal or equitable, we do not think that he could follow the money and collect the amount from the persons so receiving it. If he wanted the rents held or his claim fastened upon them, he ought to have taken steps to have had it done, before the debtor had made a final disposition of them.
We think the former decision in this case ought to be-adhered to, and the petition for a rehearing overruled.
Per Curiam. — Petition overruled.
Elliótt, C. J., and Woods, J., dissent.